     Case 1:19-cv-06578-ER-SLC Document 71 Filed 03/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         3/12/2020
               woes none                              xX
DINO ANTOLINI,
                                                             Docket No.: 19-CV-6578 (ER)
                                Plaintiff,

           -against-                                         STIPULATION OF DISMISSAL

BEN GILBERT, 154-60 8" AVENUE CO., LLC.,
THOMAS KELLY, SAMUEL E. BEALL III,
SUZANNA    M.   BEALL,    and MEXICUE
HOLDINGSLLC,

                       Defendants.
               w------             ---- x
       IT IS HEREBY STIPULATED AND AGREEDbyand between the attorneys for the

respective parties herein that the above-captioned action is hereby discontinued with prejudice and

without costs as to any party against any other party; and

       IT IS FURTHER STIPULATED AND AGREED, that this stipulation may be executed in

counterparts and via facsimile or electronic signature and said signatures shall have the same force

and effect as though original signatures.
Case 1:19-cv-06578-ER-SLC Document 71 Filed 03/12/20 Page 2 of 2




   3/12/2020
